The opinion of the court was delivered by
Pitney, Chancellor.
This writ of error brings under review a judgment of the Supreme Court based upon the verdict of-a jury. The assignments of error, so far as relied upon in argument, are all directed at supposed trial errors. So far, however, as the printed state of the case furnished to the court shows, only one exception was sealed by the trial justice, and this referred to that portion of the charge to the jury relating to the measure of damages. No assignment of error challenges this instruction, and it is admitted in the brief of the plaintiff in error that there is no doubt of its legal correctness.
This court will not consider assignments of error, based upon alleged exceptions, if the printed book shows no bill of exceptions signed by the trial judge. McLaughlin v. Davis, 35 Vroom 360; Davis v. Littel, Id. 595; Conrad v. Brocker, 41 Id. 823.
No error being shown, the judgment must be affirmed.
*391For affirmance—The Chancellor, Garrison, Swayze, Seed, Trenchard, Parker, Bergen, Bogert, Vredenbiirgii, Vroom, Green, Gray, Dill, JJ. 13.
For reversal—Hone.